            Case 1:19-cr-01439-WJ Document 26 Filed 09/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                            No. 1:19-CR-01439-WJ

TURAB LOOKMAN,

                       Defendant.


                  ORDER GRANTING SECOND UNOPPOSED MOTION
                      TO MODIFY CONDITIONS OF RELEASE

       THIS MATTER having come before the Court on the Second Unopposed Motion to

Modify Conditions of Release of Defendant Turab Lookman; the Court having noted the Motion

in Unopposed and having otherwise been fully informed therein; the Court having determined

the Motion is well-taken and should be granted:

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Defendant’s

Second Unopposed Motion to Modify/Amend Conditions of Release is GRANTED.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Order Setting

Conditions of Release dated May 29, 2019, is hereby amended and modified as follows:

       1. Condition No. 7(g) prohibiting contact with representatives of a foreign

            government/company is hereby amended to permit Dr. Lookman to have limited

            contact with Citibank and business representatives only to the extent necessary to

            access the limited existing Indian bank account and arrange for an alternative account

            structure to avoid mounting fees the account is presently incurring.
            Case 1:19-cr-01439-WJ Document 26 Filed 09/10/19 Page 2 of 2



          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all other conditions of

release as set forth in the May 29, 2019, Order Setting Conditions of Release shall remain in full

effect.


                                             _______________________________________
                                             HON. WILLIAM P. JOHNSON
                                             UNITED STATES DISTRICT COURT JUDGE
